10

11

12

13

14

15

16

17

18

19

21

22

Case 3:19-cv-05911-RAJ Document 8-1 Filed 02/07/20 Page 1 of 2

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON:

DIVISION
Ce

VINCENT C. HENNING, Civil No. 3:19-CV-05911-RAJ
Plaintiff
VS. JUDGMENT

COMMISSIONER OF SOCIAL SECURITY,

 

Defendant.

 

 

 

IT IS ORDERED AND ADJUDGED that this case is reversed and remanded pursuant to
sentence four of 42 U.S.C. § 405(g) to the Commissioner of Social Security for further
administrative proceedings pursuant to this Court’s ORDER of remand, issued on

Fen, - , 2020.

JUDGMENT is entered for Plaintiff and this case is closed.

Dated this Te day “OLA,

ONITED STATES DISTRICT OF

Page | JUDGMENT - [3:19-CV-05911-RAJ

 
